Citation Nr: 0915376	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-15 375	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
elbow disability.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that assigned a 10 percent disability evaluation 
for status post right proximal radius fracture and radial 
head fracture effective from May 9, 2005.  

During the course of this appeal, the Veteran relocated and 
jurisdiction of the case was transferred to the Jackson, 
Mississippi, RO.

The appeal was REMANDED in August 2008 for additional 
development.


FINDING OF FACT

The Veteran's right (major) elbow disability (status post 
right proximal radius fracture and radial head fracture) has 
been manifested by subjective complaints of pain, swelling, 
and morning stiffness, and objective manifestations including 
tenderness, flexion limited to no more than 110 degrees, and 
full extension to 0 degrees, with no additional limitation of 
motion due to repetitive motion.  There is no clinical 
evidence of swelling, instability, deformity, nonunion in the 
upper half of her radius or impairment of pronation or 
supination.  X-rays revealed no evidence of fracture, 
dislocation or arthritis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
(major) elbow disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes (DCs) 5206, 5207, 5208, 5209, 5212, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial agency of original jurisdiction (AOJ) decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  The Veteran has submitted statements 
with her contentions, symptoms, and treatment.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in February 2009.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  She has mentioned having received treatment at a 
VA facility in Lancaster, Texas, without providing dates.  A 
review does not show a VA medical facility in Lancaster, 
Texas, however, the North Texas Health Care System (HCS) is 
located on Lancaster Road.  It seems likely that is the 
facility to which the Veteran referred and records from that 
facility are contained in the claims file.  In addition, she 
reported having received treatment at a VA Woodrow Wilson 
Medical Center.  However, there is not a VA Woodrow Wilson, 
but the address for the G.V. (Sonny) Montgomery VA Medical 
Center in Jackson, Mississippi, is located on Woodrow Wilson 
Drive.  The Veteran possibly confused the name of the 
facility with the address.  Records from that facility are 
contained in the claims file.  In February 2009, the Veteran 
submitted a statement to the RO and with it a statement that 
she had no other information or evidence to submit.  In 
addition, the Veteran has been provided VA Compensation and 
Pension (C&P) examinations.  The Veteran believes that the VA 
C&P examination in October 2008 was not a fair evaluation.  
However, the Board does not find that the examination was 
inadequate as the report of examination indicates that her 
symptoms were considered and clinical objective findings 
necessary for an evaluation were reported.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Right elbow disability

The Veteran seeks a rating in excess of 10 percent for her 
service-connected right elbow disability.  She contends that 
her symptoms warrant a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

After review of the evidence of record, the Board finds that 
an evaluation higher than 10 percent is not warranted.

Service treatment records show in April 1983 the Veteran was 
seen after she fell on her right elbow in her house.  An x-
ray revealed a fracture of the radial head.  She received 
physical therapy and approximately a month after the injury, 
she had excellent recovery of range of motion and strength.  
In early June 1983, she had occasional pain in the right 
elbow in the morning.  She had range of motion of 5 degrees 
hyperextension to 160 degrees of flexion, full supination and 
pronation.  She had a resolving radial head fracture and was 
returned to full duty.  

A rating decision in October 1996 granted service connection 
for a resolving right radial head fracture evaluated as zero 
percent disabling effective in July 1996.  

A private treatment record dated in April 2005 reflects 
complaints of right elbow pain when she lifted weights.  She 
had full range of motion, no crepitus, and trace edema.  The 
assessment was lateral epicondylitis (tennis elbow). 

At a VA examination in June 2005, the Veteran reported she 
was right handed.  She related that in service she had right 
proximal radial fracture after a fall with blunt trauma when 
she fell from running.  She wore an arm sling and then had 
physical therapy.  Pain had been very mild since then.  She 
rated her pain as 3/10.  She denied stiffness, redness or 
instability, but reported having occasional swelling, 
fatigue, weakness and pain.  She reported having flare-ups 
with pain at a level of 9/10 that occurred daily and lasted 
two to three hours.  The precipitating factors included heavy 
lifting and during the flare-ups it was difficult for her to 
lift objects.  There was no dislocation and no arthritis.  
The effect of the condition was difficulty with lifting.  She 
was able to perform self-care activities and daily activities 
although during the exacerbation, pain limited some of those 
activities.  

Active and passive range of motion of the right elbow was 
flexion from 0 to 130 degrees, forearm supination from 0 to 
85 degrees and forearm pronation from 0 to 80 degrees.  There 
was pain from flexion of the elbow from 110 to 130 degrees.  
With repeated use, the Veteran had pain.  She had functional 
loss of right elbow function from 130 to 145 degrees due to 
pain.  There was no edema, no effusion, no instability, and 
no weakness.  There was tenderness of the lateral and medial 
epicondyles and the proximal radius.  Strength was 5/5.  The 
diagnosis was status post right proximal radius fracture.  A 
June 2005 x-ray revealed no right elbow abnormalities, no 
radial head deformity or post traumatic activity changes.  

VA outpatient treatment records show that in November 2005 
the Veteran presented to urgent care for evaluation of 
chronic right arm pain.  Pain had been worse over the past 
few days.  She described that the pain was made worse by 
using her hands and reaching down.  The pain was shooting up 
her arm.  No weakness was appreciated and her reflexes were 
equal bilaterally.  There was no loss of sensation.  The 
assessment was chronic right arm pain.

In January 2006, the Veteran presented to a VA clinic for 
initial visit with complaints of right arm pain.  
Approximately 20 years earlier she broke her elbow in an 
accident.  There was no surgery.  It hurt off and on until 
seven months earlier when it began hurting all day every day.  
If she reached down, it felt like a needle or current going 
up from right hand to her elbow.  On examination, no weakness 
was appreciated and her reflexes were equal bilaterally.  
There was no loss of sensation.  The assessment was right arm 
pain with radiculopathy.  

A January 2006 x-ray revealed no acute fracture or 
dislocation was noted.  The radial head was normal and elbow 
joint space was well maintained.  No joint effusion was 
noted.  The impression was no acute fracture or dislocation.  
There was mild scapholunate widening and a probable tiny cyst 
in lunate. 

Entries in February 2006 and March 2006 reflect that an EMG 
in January 2006 revealed right carpal tunnel syndrome and 
lateral epicondylitis on the right side.  In April 2006, the 
Veteran reported the right elbow pain level was 0-8/10 
depending on her right elbow activity.  She had no complaint 
of muscle weakness or numbness.  On examination, the right 
elbow had full range of motion.  She had tenderness in the 
lateral epicondyle area.  Motor and sensory were within 
normal limits.  The impression was right elbow pain, possible 
epicondylitis.  

In February 2008, the Veteran reported having shock-like 
pains in her arm from the fracture site, and symptoms were 
worse when she used a computer mouse.  Sometimes during 
exercise, when she lifted weights she felt that she lost 
power.  In July 2008 the Veteran related that she had some 
stiffness in her elbow area in the mornings.  She continued 
to have shooting pains from the radial head previous fracture 
site of the right arm, usually while using the mouse on 
computer.  Symptoms remained localized to elbow area.  She 
denied any paresthesias in the arms or any weakness.  

At a VA joint examination in December 2008 of the right 
elbow, the Veteran related that she had intermittent pain and 
flare-ups with repetitive motion.  The use of a computer 
mouse caused pain after doing a considerable amount of work.  
She had pain in her elbow at night which would awaken her.  
She denied incoordination, excess fatigue or lack of 
endurance.  She was not dropping objects.  She drove an 
automobile and took care of her home.  She used no assistive 
devices or braces.  

On examination there was no tenderness on palpation.  The 
Veteran had flexion from 0-140 degrees with 0 degrees of 
extension without pain.  She had 0 to 80 degrees of pronation 
and 0 to 85 degrees of supination without pain.  She had a 
good grip.  The medial, radial, and ulnar nerves were intact.  
She had a negative Tinel's sign.  With repetitive motion time 
three there was no change in range of motion, coordination, 
fatigue, weakness, endurance, or pain level.  The impression 
was fracture of the right radial head-healed; decreased 
range of motion of the right elbow; and chronic pain 
secondary to fracture of the right radial head.  A December 
2008 x-ray of the right elbow revealed no evidence of 
fracture, dislocation or arthritis.  The adjacent bone and 
soft tissue appear normal.  

In a February 2009 statement, the Veteran wrote she had 
visited a VA facility for elbow pain and all that could be 
done was to provide medication for the pain.  She related 
that a doctor had told her that nothing could be done for her 
arm and that it would get worse due to the fact that the 
radial head was fractured.  It would never be the same due to 
the trauma to the joint.  

The regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 
5205 through 5213 provide different ratings for the minor arm 
and the major arm.  The Veteran has indicated in medical 
records that she is right-handed; therefore, in evaluating 
the Veteran's entitlement to an increased rating for the 
right elbow disability, the Board will apply the ratings and 
criteria for the major arm under the relevant diagnostic 
codes.  38 C.F.R. § 4.69 (2008).

Although the Veteran reported a doctor had told her that her 
right elbow disability would get worse, the assignment of 
disability ratings is based on current disability not for the 
possible severity of a disability in the future.  

The Veteran's right elbow disability has been rated as 10 
percent disabling under DC 5212 which pertains to impairment 
of the radius.  38 C.F.R. § 4.71a, DC 5212 (2008).  In 
evaluating whether the Veteran is entitled to a rating higher 
than 10 percent under the diagnostic criteria pertaining to 
impairment of the radius, there is no x-ray evidence 
demonstrating nonunion in the upper half or lower half of the 
radius, as is required for a rating higher than 10 percent.  
38 C.F.R. § 4.71a, DC 5212.  X-ray examination in June 2005, 
January 2006 and December 2008 revealed no right elbow 
abnormalities, no radial head deformity, post traumatic 
activity changes, no evidence of fracture, dislocation, or 
arthritis.  It was noted in December 2008 that the adjacent 
bone and soft tissue appeared normal.   

Other applicable diagnostic codes include DC 5206, which 
contemplates limitation of flexion of the forearm; DC 5207, 
which contemplates limitation of extension of the forearm; DC 
5208, which contemplates flexion of the forearm limited to 
100 degrees and extension limited to 45 degrees; DC 5209 
(other impairment of the elbow, flail joint and joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius), and 
DC 5213, which contemplates impairment of supination and 
pronation.  38 C.F.R. § 4.71a, DCs 5206, 5207, 5208, 5209, 
5213 (2008).

Normal extension and flexion of the elbow is from 0 to 145 
degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of flexion 
of the major forearm is rated 0 percent when limited to 110 
degrees; 10 percent when limited to 100 degrees; 20 percent 
when limited to 90 degrees; 30 percent when limited to 70 
degrees; 40 percent when limited to 55 degrees; and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71, DC 
5206 (2008).  Limitation of extension of the forearm is rated 
10 percent when limited to 45 degrees or 60 degrees, 20 
percent when limited to 75 degrees, 30 percent when limited 
to 90 degrees, 40 percent when limited to 100 degrees; or 
50 percent when limited to 110 degrees.  38 C.F.R. § 4.71, DC 
5207 (2008).

On each occasion on which her range of motion was tested, the 
flexion of the Veteran's right elbow was full flexion except 
at a June 2005 examination when she had pain from 110 to 130 
degrees and functional loss from 130 to 145 degrees due to 
pain.  Thus, at most flexion was limited to 110 degrees with 
consideration of pain.  Limitation of flexion to 110 degrees 
does not warrant a rating higher than 10 percent under DC 
5206.  The flexion of the Veteran's right elbow would have to 
be limited to 90 degrees in order to warrant a rating higher 
than 10 percent under DC 5206.  Similarly, the Veteran is not 
entitled to a rating in excess of 10 percent under the 
diagnostic criteria pertaining to limitation of extension.  
On examination in June 2005, the Veteran had extension of the 
right elbow to 0 degrees or full extension.  In April 2005 
and April 2006, the Veteran had full range of motion.  On 
examination in December 2008 she had extension to 0 degrees, 
or full extension without pain.  Full extension does not 
warrant a compensable rating.  Extension of the Veteran's 
right elbow would have to be limited to 75 degrees to warrant 
a 20 percent rating.  Thus, the Veteran is not entitled to a 
higher rating for her right elbow disability under either DC 
5206 or DC 5207.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, at the June 2005 VA examination, 
with repeated use, the Veteran had functional loss of right 
elbow function from 130 to 145 degrees due to pain or a loss 
of 15 degrees due to pain and pain began at 110 degrees.  
There was no weakness.  At the December 2008 VA examination, 
the examiner noted that after three times of repetitive 
motion there was no change in range of motion, coordination, 
fatigue, weakness, endurance, or pain level.  There is no 
credible evidence that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors results in the right elbow being limited in 
motion to the extent required for a 20 percent rating for 
limitation of flexion or extension of the right elbow.  38 
C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995)

There is no evidence of flexion of the forearm limited to 100 
degrees and extension to 45 degrees to warrant a 20 percent 
rating under DC 5208.  38 C.F.R. §  4.71a, DC 5208.  Under DC 
5209 the evidence does not show flail joint of the right 
elbow.  Although the Veteran had a fracture of the right 
elbow in service, x-ray evidence shows that the fracture 
healed.  There is no evidence of marked cubitus varus or 
cubitus valgus deformity or an ununited fracture of the head 
of the radius.  38 C.F.R. § 4.71a, DC 5209.

On examination in June 2005 and December 2008, the Veteran 
had normal range of motion for supination and pronation 
without pain.  Thus, there is no evidence of impairment of 
supination and pronation which would warrant a higher 
evaluation under DC 5213.  38 C.F.R. §  4.71a, DC 5213.  

In considering the applicability of other diagnostic codes, 
DC 5205 (ankylosis of the elbow), 5210 (nonunion of the 
radius and ulna, with flail false joint), and 5211 
(impairment of the ulna) are not applicable in this instance, 
as the medical evidence does not show that the Veteran has 
any of those conditions.  Similarly, DCs 5003 and 5010, which 
contemplate degenerative and traumatic arthritis, are not 
applicable, as x-ray examination of the elbow as recently as 
December 2008 showed no evidence of arthritis.

The Veteran has complained of shooting pains in her right arm 
and has described them as going up her arm from her right 
hand and from the radial head previous fracture site.  She 
had no complaints of numbness.  Examination revealed no loss 
of sensation of the right arm.  Motor and sensory have been 
described as within normal limits.  At the December 2008 
examination she had a good grip; the medial, radial, and 
ulnar nerves were intact; and she had a negative Tinel's sign 
for irritated nerves.  Thus, the evidence does not show 
impairment of nerves due to the service connected right elbow 
disability to warrant a separate evaluation.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
Veteran has not required frequent periods of hospitalization 
for her right elbow disorder.  The evidence also does not 
showed marked interference with employment due solely to the 
right elbow disability.  In sum, there is no indication in 
the record of such an unusual disability picture that 
application of regular schedular standards is impractical.  
The schedular rating criteria are adequate for evaluating 
this case.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. 

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Based upon a full review 
of the record, the Board concludes that the criteria have not 
been met for a disability rating in excess of 10 percent at 
any time during the period on appeal.  The preponderance of 
evidence is against the claim for a disability rating in 
excess of 10 percent for the Veteran's service-connected 
right elbow disability.  The benefit-of-the-doubt doctrine is 
inapplicable, and this issue must be denied.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

A rating in excess of 10 percent for service-connected right 
elbow disability is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


